Citation Nr: 0812703	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1954 to November 
1967.  The veteran died in February 2000.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In December 2003, the appellant had a hearing before a 
Decision Review Officer (DRO).  A transcript of this hearing 
has been associated with the claims file.  

The appellant, in January 2003, filed a VA Form 21-22 with 
the New Orleans Regional Office appointing National Veterans 
Legal Services Organization as her representative.  By 
correspondence dated in March 2008, National Veterans Legal 
Services Program (NVLSP) has indicated that they never agreed 
to represent the appellant and that, pursuant to the 
provisions of 38 C.F.R. § 20.608 (b)(1), they wished to 
withdraw.  Notice of this fact was sent to the appellant in 
March 2008 via the United States Postal Service, certified 
mail, return receipt requested, the record indicates that she 
received this correspondence.  As NVLSP never consented to 
represent the appellant, the Board finds that NVLSP have 
effectively withdrawn as the appellant's representative.  The 
appellant is therefore unrepresented in this appeal.

In an October 2004 Supplemental Statement of the Case (SSOC), 
the DRO confirmed and continued the service connection denial 
and informed the appellant of the denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  The appellant submitted a 
letter essentially disagreeing with the determination.  Since 
a SSOC cannot be used to announce decisions on issues not 
previously addressed in the Statement of the Case, additional 
development is required for this matter.  The issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
appellant will be notified when further action on her part is 
required.  The matter is addressed further in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  In March 2000, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.

2.  Since the March 2000 denial, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.


CONCLUSION OF LAW

The March 2000 rating decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  Evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of March 2000 rating decision, which, in relevant 
part, denied the appellant's claims for service connection 
for the cause of the veteran's death, the relevant evidence 
consisted of the veteran's service medical records, as well 
as the veteran's death certificate.  The appellant had 
annotated the death certificate as the cause of death was 
illegible.  She indicated that the spaces on the death 
certificate that were illegible indicated that the veteran's 
demise was caused by hypoxia, due to chronic obstructive lung 
disease, due to a brain injury.

In the rating decision, the RO denied the appellant's claim 
because the evidence did not establish that the veteran's 
death was caused by a service-connected injury or disability.  
The RO noted that service connection was established for a 
ventral hernia, a duodenal ulcer, and a foot fracture.  The 
RO also noted that the veteran's death certificate indicated 
that his demise was due to hypoxia, chronic obstructive lung 
disease, and a brain injury, none of which was shown to be 
due to the veteran's service.  The RO also noted that service 
medical records did not indicate that any of these conditions 
existed during service.  The appellant was notified of the 
denial in March 2000.  The appellant did not appeal.  That 
decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.

Since the March 2000 rating decision, the RO has received 
medical records from the VA hospital where the veteran had 
his final hospitalization.  These medical records indicate 
that the veteran arrived at the hospital in early February 
2000 in a state of cardiopulmonary arrest for over fifteen 
minutes.  These medical records discuss the veteran's 
abdominal wall hernia as a condition, but, notably, never 
attribute the veteran's demise to this abdominal wall hernia.  

The appellant contends otherwise, and, specifically, contends 
that a medical note dated in February 2000 attributes the 
veteran's demise to his abdominal hernia.  The Board has 
reviewed this document carefully and finds that it does not.  
Specifically, the Board notes that the medical note first 
discusses the medical condition of the veteran, including his 
blood pressure, condition (generally intubated) and then 
indicates that the veteran has a scar from an abdominal 
hernia.  The note then discusses various other vital signs, 
including an EKG reading.  

Then, in a separate section labeled A/P, and under a 
paragraph numbered 1, the note continues "resp distress- pt 
came in c/o chest pain, cardiac enzymes X 1 were neg, EKG did 
not show any ischemic changes, WBC increased probably 
pneumonia vs. bronchitis.  pt was hypoxic from this which 
caused him to go into resp distress as well as PEA." 
(emphasis added)  The appellant has highlighted the section 
which the Board has emphasized and indicates that this 
sentence attributes the veteran's demise to his ventral 
hernia.  From the medical record, it is clear that the 
pronoun "this" refers not to the discussion of the 
veteran's condition but to the sentence beginning with the 
abbreviation "resp."

While the appellant has noted that the veteran's abdominal 
hernia is mentioned repeatedly throughout his medical 
records, these records do not attribute his demise to his 
abdominal hernia.  Further, although the appellant has 
contended that the veteran's hernia caused the veteran's 
brain to stop receiving oxygen, the medical records do not 
support this contention.  As a lay individual, the appellant 
is not competent to discuss issues such as medical causation.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); See Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  The records do not attribute any 
of the veteran's service-connected disabilities to his death.  

Another piece of new evidence submitted by the appellant is a 
legible copy of the veteran's death certificate, which 
indicates that an anoxic brain injury, rather than a brain 
injury, contributed to the veteran's demise.  While this 
evidence is new, in that it was not previously of record, it 
is not material, in that it does not raise a reasonable 
possibility of substantiating the appellant's claim.  The 
records do not attribute the cause of the veteran's death to 
his service-connected injuries and the evidence is therefore 
not new and material.  

The appellant has also contended that as the veteran was 
rated totally disabled by the Social Security Administration, 
he should also be considered to be rated totally disabled by 
VA.  In this regard, the Board notes that the appellant does 
not contend that the SSA records etiologically relate the 
veteran's cause of death to service.  Thus, this information 
is not new and material.  

Given the absence of receipt of any new and material evidence 
since the March 2000 determination, the claim of entitlement 
to service connection for the cause of the veteran's death 
remains final, and the appeal is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 156.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
her possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the appellant has been afforded 
proper notice under the VCAA.  The RO provided a VCAA notice 
letter to the appellant in August 2002, prior to the 
adjudication of her claim in October 2002.  The letter 
generally informed the appellant of VA's and of her 
responsibilities regarding obtaining evidence to support her 
claim, although it did not specifically indicate that VA was  
responsible for obtaining all federal records.  The letter 
did indicate that it was the appellant's responsibility to 
support her claim with appropriate evidence.  The Board finds 
that the letter complied with Peligrini.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  Although the appellant has not been sent a letter 
compliant with Dingess, she has not been prejudiced.  As 
service connection for the cause of the veteran's death is 
being denied, no effective date will be assigned, and no 
prejudice will result.  

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death. Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  A letter generally explaining the 
requirements of Hupp was sent in August 2002.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  Although notice compliant with Kent was 
not sent, the appellant has not been prejudiced.  See letter 
received from the appellant dated in August 2002.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant has shown actual knowledge of the requirements.  
The appellant has cited multiple sections of the code of 
federal regulations pertaining to Pensions, Bonuses and 
Veterans' Relief.  She has therefore shown actual knowledge 
that federal regulations, including those governing new and 
material evidence, apply to her case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA has received the veteran's 
service medical records as well as VA records.

In correspondence dated July 2003, the appellant has 
indicated that the veteran was rated totally disabled by the 
social security administration.  Records from the Social 
Security Administration have not been obtained.  A remand to 
obtain these records in this case is not warranted.  While 
the appellant has contended that they indicate that the 
appellant is totally disabled, she has not contended that 
they will provide evidence regarding the crucial issue in 
this case, whether the veteran's service-connected injuries 
caused his demise.  Thus, the Board finds that obtaining 
these records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

VA has not obtained a VA opinion in connection with this 
claim.  However, the Board finds that VA was not under an 
obligation to do so.  The appellant has not brought forth new 
and material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  New and material 
evidence was not secured here.  For these reasons, the Board 
finds that VA was not under an obligation to obtain a medical 
opinion in connection with this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the claim remains final; the appeal is denied.


REMAND

As noted above, in an October 2004 Supplemental Statement of 
the Case (SSOC), the DRO informed the appellant of the denial 
for entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  
Thereafter, the appellant submitted a letter essentially 
disagreeing with the determination.  Since a SSOC cannot be 
used to announce decisions on issues not previously addressed 
in the Statement of the Case, additional development is 
required for this matter.  

Accordingly, this case is REMANDED for the following actions:

Issue a Statement of the Case with 
respect to the appellant's claim of 
entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions 
of 38 U.S.C.A. § 1318.  The appellant 
should clearly be advised of the need to 
file a Substantive Appeal following the 
issuance of the Statement of the Case if 
she wishes to complete an appeal from 
that decision.

If in order, the case should thereafter be returned to the 
Board.  The purpose of this REMAND is to correct a procedural 
defect.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time. 

The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


